Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

Dated June 25, 2009

Dynamic Credit Partners, LLC

1500 Broadway

New York, NY 10036

Ladies and Gentlemen:

Each of the sellers listed in Exhibit A hereto (each, a “Seller,” and
collectively, the “Sellers”) owns the securities listed opposite their
respective name in Exhibit A hereto (the “Securities”). The Sellers propose to
sell to Dynamic Credit Partners LLC (the “Purchaser”) all of the Securities free
and clear of any liens, and the Purchaser proposes to buy the Securities,
pursuant to the terms and conditions set forth in this Securities Purchase
Agreement (this “Agreement”). The Securities have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”). No party has any obligation
to register any Securities under the 1933 Act and will not do so.

1. Representations and Warranties of the Sellers. Each Seller represents and
warrants to the Purchaser that, as of the date hereof and as of the Closing
Date:

(a) The Seller has been duly formed and is validly existing under the laws of
its jurisdiction of organization and is in good standing under the laws of such
jurisdiction, with authority to enter into and perform its obligations under
this Agreement.

(b) There are no legal or governmental proceedings pending or, to its knowledge,
threatened to which it is a party that would have a material adverse effect on
its power or ability to perform its obligations under this Agreement.

(c) This Agreement has been duly authorized, executed and delivered by it, and,
assuming the due authorization, execution and delivery hereof by the Purchaser,
constitutes a legal, valid and binding instrument enforceable against it in
accordance with its terms, subject to (i) applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally and (ii) general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(d) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby does not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Seller is a party, by
which it is bound or to which any of the Seller’s properties or assets is
subject, which breach or violation would have a material adverse effect on its
power or ability to perform its obligations under this Agreement; provided,
however, that the Purchaser complies with any applicable contract, document or
instrument controlling the transfer of the respective Securities; nor will such
actions



--------------------------------------------------------------------------------

result in any violation of the provisions of the Seller’s certificate of
incorporation or by-laws or any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Seller or any
of Seller’s properties or assets, which breach or violation would have a
material adverse effect on the Seller’s power or ability to perform its
obligations under this Agreement.

(e) Immediately prior to the sale of the Securities to the Purchaser pursuant to
this Agreement, the Seller (i) is the sole owner of the Securities set forth
opposite such Seller’s name on Exhibit A and such Securities are owned by such
Seller, free and clear of any lien, mortgage, pledge, charge, encumbrance,
adverse claim or other security interest (collectively, “Liens”) and (ii) has
not made an assignment to any person of any of its right or title in the
Securities that will remain in effect on the Closing Date. Upon delivery to the
Purchaser or its agent of the Securities, the Purchaser will have good title to
the Securities, free and clear of any Liens.

2. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Sellers that, as of the date hereof and as of the Closing Date:

(a) The Purchaser has been duly organized and validly exists in good standing
under the laws of Delaware with the authority to enter into and perform its
obligations under this Agreement. The Purchaser is (i) an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D promulgated under the
1933 Act, (ii) a “qualified institutional buyer” as defined in Rule 144A
promulgated under the 1933 Act and (iii) a “qualified purchaser” as defined in
Sections 3(c)(7) and 2(a)(51) and the related rules of the Investment Company
Act of 1940. The Purchaser makes the transferee representations set forth in
Section 2.4(c) of each of the indentures related to the Securities. The
Purchaser is not (and for so long as it holds any preferred shares included in
the Securities, will not be) and is not acting on behalf of (and for so long as
it holds such preferred shares, will not be acting on behalf of) a Benefit Plan
Investor or a Controlling Person (as such terms are defined in the preferred
share paying agency agreements relating to the Securities (the “PSPA
Agreements”)).

(b) There are no legal or governmental proceedings pending or, to the knowledge
of the Purchaser, threatened to which the Purchaser is a party that would have a
material adverse effect on its power or ability to perform its obligations under
this Agreement.

(c) This Agreement has been duly authorized, executed and delivered by the
Purchaser, and, assuming the due authorization, execution and delivery hereof by
the Sellers, constitutes a legal, valid and binding instrument enforceable
against the Purchaser in accordance with its terms, subject to (i) applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(d) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby does not conflict with or
result in

 

2



--------------------------------------------------------------------------------

a breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Purchaser is a party, by which the
Purchaser is bound or to which any of the properties or assets of the Purchaser
is subject, which breach or violation would have a material adverse effect on
its power or ability to perform its obligations under this Agreement; nor will
such actions result in any violation of the provisions of the organizational
documents of the Purchaser or any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Purchaser
or any of its properties or assets, which breach or violation would have a
material adverse effect its power or ability to perform its obligations under
this Agreement.

3. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties set forth herein, the Sellers agrees to sell
to the Purchaser, and the Purchaser agrees to purchase from the Sellers, the
Securities, upon the Purchaser paying Sellers the purchase price of $10,000 (the
“Purchase Price”).

4. Delivery and Payment.

(a) Delivery of and payment for the Securities shall be made at the offices of
Purchaser on June 25, 2009, which date and time may be changed by agreement
between the Sellers and the Purchaser (such date and time of delivery and
payment for the Securities being herein called the “Closing Date”).

(b) The Securities shall have the denominations specified on Exhibit A and shall
(i) in the case of Securities held through DTC, be delivered through DTC to an
account designated by the Purchaser and (ii) in the case of Securities held in
physical form, be physically delivered to the Purchaser or its designated
representative, accompanied by any appropriate executed Transfer Documents. The
Securities identified on Exhibit A with CUSIP number 873314207 in the amounts of
$1,410,000 and $500,000 are held in physical form and shall be physically
delivered to the Purchaser or its designated representative accompanied by any
appropriate executed Transfer Documents as promptly as is reasonably practicable
on or after the Closing Date.

(c) Payment of the Purchase Price shall be by wire transfer of immediately
available funds to the Sellers, in accordance with the Sellers’ written wiring
instructions.

(d) The parties agree that the transfer of the Securities from the Sellers to
the Purchaser shall be effective as of the Closing Date.

5. Resale of Securities.

(a) The Purchaser understands that the Securities have not been registered under
the 1933 Act, and agrees that it will not sell or otherwise transfer the
Securities or any interest therein unless such sale or transfer is (i) made
pursuant to an effective registration statement under the 1933 Act and any
applicable state securities laws or is exempt from the registration requirements
under the 1933 Act and such state securities laws and (ii) in compliance with
any applicable contract, document or instrument controlling the transfer of the
respective Securities.

 

3



--------------------------------------------------------------------------------

(b) The Purchaser understands that the Securities are subject to various
limitations on transferability and that the Purchaser may have to hold the
Securities for an indefinite period.

(c) The Purchaser understands that there are no contracts, agreements or
understandings granting Purchaser the right to require the Sellers, the issuer
of the Securities or any other person to file a registration statement under the
1933 Act with respect to the Securities.

6. Conditions to the Obligation of the Purchaser. The obligation of the
Purchaser hereunder to purchase the Securities shall be subject to (a) the
accuracy of the representations and warranties on the part of the Sellers
contained herein, (b) the performance by the Sellers of their respective
obligations hereunder, (c) on the Closing Date, payment by the Sellers of the
Due Diligence Fee (defined below) in accordance with Section 11, (d) delivery of
the Securities in accordance with Section 4, (e) execution and delivery (to the
extent required) by the Sellers of all transfer instruments and documents
required pursuant to the terms of the Securities and related indentures,
agreements and governing documents, including, without limitation, any
certifications required under the terms of the PSPA Agreements relating to the
Securities (collectively, the “Transfer Documents”).

7. Conditions to the Obligation of the Sellers. The obligation of the Sellers
hereunder to sell the Securities to the Purchaser will be subject to (a) the
accuracy of the representations and warranties on the part of the Purchaser
contained herein, (b) the performance by the Purchaser of its obligations
hereunder, (c) on the Closing Date, payment by the Purchaser to the Sellers of
the Purchase Price, and (d) execution and delivery (to the extent required) by
the Purchaser of the Transfer Documents.

8. Amendment. This Agreement may be amended from time to time by a written
amendment duly executed and delivered by the Sellers and the Purchaser.

9. Further Assurances. The Sellers and the Purchaser shall each execute and
deliver to the other all other instruments that may reasonably requested by the
other in order to more fully effect the sale of the Securities to the Purchaser.

10. Limited Recourse. The Purchaser hereby acknowledges and agrees that (i) it
is a sophisticated purchaser capable of analyzing the risk of purchasing the
Securities and that, subsequent to the consummation of the transaction
contemplated hereby, the Purchaser will bear all of the risks of ownership of
the Securities, (ii) after the Closing Date, the Purchaser will have no recourse
to the Sellers, their respective affiliates, stockholders, directors, agents, or
employees except for recourse to the Sellers for loss or damage arising as a
result of or related to any breach or alleged breach by the Sellers of any of
its representations, warranties and covenants set forth in this Agreement and
(iii) it has sought independent legal or tax advice with respect to this
Agreement and the transactions related hereto to the extent it deems necessary
or advisable, and that it is in no respect relying on any other party to this
Agreement for legal or tax advice or counsel. Sellers hereby acknowledge and
agree that, after the Closing Date, it will have no recourse to the Purchaser,
its affiliates and its and their respective stockholders, directors, agents, or
employees except for recourse to the Purchaser for loss or damage arising as a
result of or related to any breach or alleged breach by the Purchaser of any of
its representations, warranties and covenants set forth in this Agreement.

 

4



--------------------------------------------------------------------------------

11. Expenses. Sellers represent and warrant to the Purchaser that the ordinary
course expenses incident to the operation and administration of the issuers of
the Securities, including, but not limited to, trustee, transfer agent, paying
agent, rating agency fees, are payable from the assets of the respective issuers
and that such expenses are not the obligations of an owner of the Securities
solely as a result of such ownership. On the Closing Date, Sellers agree to pay
a due diligence fee of $45,000 (the “Due Diligence Fee”) payable to Dynamic
Credit Management, LLC (“DCM”) for its work in connection with the sale of the
Securities. Payment of the Due Diligence Fee shall be by wire transfer of
immediately available funds to DCM, in accordance with DCM’s written wiring
instructions. Except as otherwise provided in this Agreement, each of the
Sellers, the Purchaser and DCM shall pay their own expenses incident to the
performance of its respective obligations under this Agreement.

12. Survival. The respective agreements, representations, warranties and other
statements of the Sellers or the Purchaser set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation,
or statement as to the result thereof, and will survive delivery of and payment
for the Securities and any termination of this Agreement.

13. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Purchaser, will be mailed, delivered or sent by
facsimile and confirmed to it at Dynamic Credit Partners LLC, 1500 Broadway,
Suite 1107 New York, NY 10036, Attention: James Finkel, (facsimile number:
212-319-9206); or, if sent to the Sellers, will be mailed, delivered or sent by
facsimile and confirmed to it at Taberna Realty Finance Trust and Taberna Equity
Funding, Ltd., Cira Centre, 2929 Arch Street, 17th Floor, Philadelphia, PA 19104
Attention: Raphael Licht, Esq. (facsimile number: 215-243-9039).

14. Publicity. Each of the Sellers and the Purchaser will not divulge, without
the other party’s prior written consent, the existence of this Agreement, the
Securities or the business relationship between the Sellers and the Purchaser;
provided that the Sellers and the Purchaser may make such disclosure to its
attorneys and accountants and in any report or as otherwise required by law or
by its regulators and provided further that RAIT Financial Trust, the parent of
the Sellers, may make any disclosures it deems necessary or advisable under the
securities laws.

15. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and no other person will have
any right or obligation hereunder.

16. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

The parties hereto hereby submit to the jurisdiction of the United States
District Court for the Southern District of New York and any court in the State
of New York located in the City and County of New York, and appellate court from
any thereof, in any action, suit or proceeding brought against it or in
connection with this Agreement or any of the related

 

5



--------------------------------------------------------------------------------

documents or the transactions contemplated hereunder or for recognition or
enforcement of any judgment, and the parties hereto hereby agree that all claims
in respect of any such action or proceeding may be heard or determined in New
York State court or, to the extent permitted by law, in such federal court.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall together constitute but one and the same instrument.

18. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this letter and
your acceptance shall represent a binding agreement among the Sellers and the
Purchaser.

 

Very truly yours, SELLERS: TABERNA REALTY FINANCE TRUST By:   /s/ Raphael Licht
Name:   Raphael Licht Title:   Chief Administrative Officer TABERNA EQUITY
FUNDING, LTD. By:   /s/ Raphael Licht Name:   Raphael Licht Title:   Director

 

SII-7



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

DYNAMIC CREDIT PARTNERS, LLC By:   /s/ James Finkel Name:   James Finkel Title:
  CEO/Managing Member DYNAMIC CREDIT MANAGEMENT, LLC By:   /s/ James Finkel
Name:   James Finkel Title:   CEO/Managing Member

 

SII-8



--------------------------------------------------------------------------------

Exhibit A

RAIT Financial Trust

Taberna CDO Sale to Dynamic

Exhibit A enhanced

 

Seller

  

Issuer Description

  

CUSIP

  

Reg S/144A

  

DTC/Physical

   Amount SOLD
to Dynamic   

Physical Security Name

TRFT

   TBRNA 2005-3A CL E (BB’s)    87330WAK3    144A    DTC    23,000,000    N/A

TRFT

   Taberna Preferred Funding III    87330Q209    144A    DTC    30,300    N/A

TRFT

   TBRNA 2005-4A CL E (BB’s)    87330XAA3    144A    DTC    24,375,000    N/A

TRFT

   Taberna Preferred Funding IV    87330X204    144A    DTC    26,000    N/A

TEF

   TBRNA 2006-6A CL F1 (BB’s)    87331AAL8    144A    DTC    3,500,000    N/A

TEF

   Taberna Preferred Funding VI    87331E205    144A    DTC    30,000    N/A

TEF

   TBRNA 2006-7A CL B2L (BB’s)    873314AA6    144A    DTC    21,000,000    N/A

TEF

   Taberna Preferred Funding VII    873314207    144A    Physical    28,840,000
   TRFT

TEF

   Taberna Preferred Funding VII    873314207    144A    Physical    1,410,000
   Bear Stearns

TEF

   Taberna Preferred Funding VII    873314207    144A    Physical    500,000   
Chartwell Dividend & Income Fund

 

SII-9